            Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________

ANDRÉ PAUWELS
                                                     Case No. 1:19-CV-02313-RA
                Plaintiff,
                                                     AMENDED COMPLAINT

       v.                                            JURY TRIAL DEMANDED


THE BANK OF NEW YORK MELLON
CORPORATION, THE BANK OF NEW
YORK MELLON, DELOITTE LLP,
DELOITTE USA LLP, and DELOITTE
TAX LLP

                Defendants.


       Plaintiff André Pauwels (“Pauwels”), through his undersigned attorneys, brings this action

on his own behalf against The Bank of New York Mellon Corporation (“BNY Mellon”), The Bank

of New York Mellon (together with BNY Mellon, “BNYM”), Deloitte LLP, Deloitte USA LLP,

and Deloitte Tax LLP (collectively, “Deloitte,” and together with BNYM, “Defendants”) and

states the following based upon his personal knowledge with respect to his own acts or acts taking

place in his presence, and upon information or belief as to all other matters:

                                  NATURE OF THE ACTION

       1.       This is an action by Plaintiff for the theft of his trade secrets by the Defendants.

Most notably, without Pauwels’ express permission (and, indeed, contrary to his explicit

instructions), BNYM took for their own a proprietary model that Pauwels developed to analyze,

assess, and monitor a complex form of investment in the energy sector (“Pauwels Model”). Worse,

BNYM shared the Pauwels Model with Deloitte—essentially a direct competitor to Pauwels for

BNYM’s business—despite representing to Pauwels that they had done no such thing.




                                                 1
              Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 2 of 25



         2.       BNYM sought to provide Deloitte with Pauwels’ proprietary trade secrets so that

they could provide the services that Pauwels was already providing and to avoid the cost of paying

Deloitte to develop their own model or models for BNYM’s investments. Deloitte in turn accepted

the trade secrets in order to maintain BNYM’s business instead of Pauwels and to avoid expending

its own time and money to develop a substitute for the Pauwels Model.

         3.       After Pauwels discovered that BNYM and Deloitte had stolen the Pauwels Model

for their own uses, he confronted BNYM.

         4.       BNYM promptly terminated their relationship with Pauwels, telling him that

BNYM would not “take this shit” from a “small advisor” like Pauwels, thereby pushing Pauwels

to file this suit. Defendants’ actions have resulted in Pauwels suffering loss of business, economic

damages, and the dissemination of his proprietary, trade secrets—specifically, the Pauwels Model.

                                             PARTIES

         5.       Pauwels is a natural person and citizen of Belgium, residing in London, United

Kingdom.

         6.       BNY Mellon is a corporation registered according to laws of Delaware, and having

its principal place of business in New York State at 240 Greenwich Street, New York, New York

10286.

         7.       The Bank of New York Mellon (“Bank”) is a subsidiary of BNY Mellon and one

of its banks. Chartered by New York, the Bank houses BNY Mellon’s institutional businesses,

including Asset Servicing, Issuer Services, including Broker-Dealer and Advisor Services. The

Bank has its principal place of business in New York State at 240 Greenwich Street, New York,

New York 10286.




                                                  2
            Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 3 of 25



       8.       Deloitte LLP is a limited liability partnership registered according to the laws of

Delaware, and having its principal place of business in New York State at 30 Rockefeller Plaza,

New York, New York 10112.

       9.       Deloitte USA LLP is a limited liability partnership registered according to the laws

of Delaware, and having its principal place of business in New York State at 30 Rockefeller Plaza,

New York, New York 10112.

       10.      Deloitte Tax LLP is a limited liability partnership registered according to the laws

of Delaware, and having its principal place of business in New York State at 30 Rockefeller Plaza,

New York, New York 10112.

                                 JURISDICTION AND VENUE

       11.      This Court has subject jurisdiction over this matter pursuant to 28 USC § 1332

given the complete diversity of parties and the amount in controversy.

       12.      This Court has personal jurisdiction over the Defendants given that they are

headquartered in New York City, New York and conduct substantial business in this State.

       13.      Venue is proper in this Court under 28 USC § 1391 as the Defendants have their

principal places of business in New York City, New York.

                                         BACKGROUND

                                Pauwels’ Relationship with BNYM

       14.      In early 2009, Pauwels was approached by Kevin Peterson of BNYM with an offer

to work for BNYM as an independent advisor. In particular, Peterson proposed that Pauwels

analyze BNYM’s potential investments and provide his assessment of the strength and desirability

of the proposed deal. Pauwels would work to analyze several different kinds of investments,

including, among others, Low Income Housing Tax Credit (LIHTC) transactions.




                                                 3
          Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 4 of 25



        15.     Peterson had worked with Pauwels before and knew that he could rely on Pauwels’

knowledge and expertise—particularly Pauwels’ ability to effectively model proposed

transactions. Thus, beginning in April 2009, Pauwels found himself providing his analytical

services to BNYM on a deal-by-deal basis—both to BNY Mellon and the Bank.

        16.     Pauwels was not provided with a contract by BNYM, nor did he request one.

Instead, he worked as an independent advisor to whom BNYM looked for outside expertise and

analysis and was compensated for his services based on invoices that he would submit periodically

to BNYM for processing. Moreover, in 2013, Pauwels was given a BNYM email address to

facilitate his work.

        17.     Several years into his relationship with BNYM, in 2014, Peterson approached

Pauwels about working to value a potential investment in the alternative energy sector—

specifically, a wind farm. Pauwels thereafter began working on a method for valuing and

analyzing the proposed energy investment and, later that year, flew to New York to participate in

meetings with project sponsors, other prospective investors, and relevant members of the legal

team regarding the proposed investment.

        18.     By this time, Pauwels performed his work for BNYM through Andre Pauwels

Advisory Ltd., a company he founded specifically for his BNYM work. Pauwels was the founder,

CEO, and sole employee of this company.

        19.     Relying on his years of experience and expertise in evaluating complex financial

transactions, Pauwels developed his own, proprietary model to value BNYM’s proposed energy

sector investments (“Pauwels Model”). The Pauwels Model served as both a direct valuation tool

and as a way to check spreadsheets and proposals sent to BNYM by investment sponsors and

arrangers. BNYM, recognizing that the Pauwels Model offered unique advantages to other




                                                4
         Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 5 of 25



available tools for evaluating energy sector investments, accepted and approved the use of the

Pauwels Model to evaluate BNYM’s proposed deals.

       20.     From 2014 onward, the scope of Pauwels’ work for BNYM expanded to include a

number of energy investments, and for several years BNYM and Pauwels worked together to their

mutual success. Initially, Pauwels would analyze potential investment projects for BNYM using

the Pauwels Model. Later, he also began using the Pauwels Model to monitor BNYM’s existing

investments (many of which he had initially evaluated).

       21.     Based in no small part on Pauwels’ work (and, by extension, the Pauwels Model),

BNYM made hundreds of millions of dollars in profit through their lending and investment

activity. Pauwels, in turn, was paid between £400,000 and £600,000 per year by BNYM (before

taxes)—approximately $500,000 to $750,000 per year.

                                       The Pauwels Model

       22.     Because energy-sector investments (particularly those based around renewable or

alternative energy) implicate a host of potential revenue/support streams, including government

subsidies, tax breaks, and other non-customer sources, valuing such an investment requires lengthy

negotiation between the venture’s sponsor and the investing bank. All parties involved typically

employ sophisticated financial models to determine an agreed-upon value for the investment.

Rather than use an off-the-shelf solution, BNYM began relying on the Pauwels Model, as it was a

bespoke solution, difficult to replicate without access to the spreadsheets themselves, and where

the creator (Pauwels) could—and did—tailor the analysis to BNYM’s proposed investments.

       23.     Using the Pauwels Model, Pauwels provided BNYM with guidance on what

amount they should optimally invest in an alternative energy project. The Pauwels Model was

particularly adept at analyzing “tax equity investments”—that is, investments in alternative energy




                                                5
           Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 6 of 25



projects for which the primary return on the investment is expected to come in the form of tax

benefits (e.g., tax credits). For example, if BNYM made a tax equity investment, they could expect

to receive substantially all of the venture’s tax credits for a number of years (typically for a decade)

along with a portion of the revenue generated by the venture.

        24.     Pauwels designed and built his Pauwels Model to evaluate and monitor this exact

type of investment. By looking to data—typically sourced from third parties, including the deal’s

sponsor—on aspects of a venture such as the projected energy production, asset depreciation, and

operating expenses, the Pauwels Model would calculate how much BNYM could stand to invest

in light of the proposed project’s value such that BNYM’s initial investment could be repaid and

achieve the desired return.

        25.     Needless to say, this calculation is extremely complicated; by extension, so is the

Pauwels Model. Estimating the optimal investment size and a variety of other parameters for a

project requires several layers of analysis. For example, the Pauwels Model calculates the

proposed project’s tax credits, taxable income, and cash flow under various wind scenarios,

combining the various results into a simple rate of return or, alternatively, outputs the expected

delay in the date on which BNYM would achieve their target return on the investment.

Additionally, the Pauwels Model accounts for US tax benefits, which requires the calculation and

evaluation of all income, expenses, depreciation, distributions, and excess distributions for a given

project.

        26.     The Pauwels Model also looks to and calculates a potential investment’s

Hypothetical Liquidation at Book Value, which looks at how much BNYM could receive if the

proposed venture (including all its equipment, etc.) was liquidated at book value, and which helped

establish the accounting impact of the investment. This number must be modelled as it is not




                                                   6
           Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 7 of 25



typically provided by a venture’s sponsor, and is calculated based on a multitude of different

financial inputs.

       27.     Implementing and using the Pauwels Model was a major undertaking requiring

significant expenditure of Pauwels’ labor and skill, including in ensuring that the generated

spreadsheets were tailored to BNYM’s specific investments as well as their deal terms and

particularities. Indeed, obtaining the necessary data and ensuring that it was loaded correctly into

the Pauwels Model could take several months, with each BNYM investment requiring its own

implementation of the Pauwels Model. The data itself would come from third parties—e.g., the

sponsor, wind engineers, transmission specialists, market forecasts, etc.—and either would be

provided directly to Pauwels or placed in a data room for Pauwels to access.

       28.     After loading his model with data, Pauwels would generate an analysis of the

proposed investment. He would then either share the resulting spreadsheet with BNYM or, in

most cases, would provide just the top-line results to BNYM for use in negotiations with the

sponsor.

       29.     Moreover, once a final version of the Pauwels Model was created for a particular

transaction, Pauwels could then later update the Model with new data to monitor and track the

investment’s performance. By loading updated data from the investment’s actual production,

income, expenses, and cash distributions, Pauwels could provide monthly updates to BNYM’s

personnel. Such performance tracking was useful for providing updates to the “flip date” of an

investment (i.e., the projected date that BNYM achieved their investment return goal) and on

periodic accounting impacts of the investment.




                                                 7
         Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 8 of 25



                            Keeping the Pauwels Model Confidential

       30.     In the course of reporting his results, Pauwels would at times share Excel

spreadsheets incorporating the Pauwels Model with select individuals at BNYM. This was a

necessary part of reporting the results obtained using the Pauwels Model, as BNYM needed to see

the full spreadsheet to understand the accounting results and implications of Pauwels’ analysis.

       31.     Still, the Pauwels Model was complex to run, so if BNYM wanted to see the impact

of a specific change in their investment metrics, they would ask Pauwels to run his model. BNYM

would not use the Pauwels Model themselves. There was therefore never a question of who owned

the Pauwels Model. In correspondence sent by BNYM to Pauwels, it was referred to as “your

model” (and conversely “my model” in correspondence from Pauwels to BNYM). Moreover,

Pauwels included his initials—“AP”—in most of the spreadsheets that he shared with BNYM.

       32.     Pauwels was always careful to indicate—and, in fact, insisted—that BNYM never

share or otherwise disseminate the Pauwels Model (or the resulting Excel spreadsheets) to third

parties such as rival banks or accounting companies. Indeed, on the several occasions when

BNYM did ask Pauwels if they could share the Pauwels Model spreadsheets more widely, Pauwels

refused and did not allow the Pauwels Model to be shared. BNYM complied with this refusal.

       33.     On two occasions, once in November 2014 and again in December 2016, BNYM

requested that Pauwels authorize sharing the Pauwels Model spreadsheets despite Pauwels’

adamant refusal. BNYM explained that they were seeking to share some additional analysis with

a counterparty as part of BNYM’s negotiations over an intended investment—the counterparty

was intransigent and BNYM wanted to further justify their position by citing to results generated

with the Pauwels Model. Pauwels nonetheless refused to allow anyone at BNYM to share either

the Pauwels Model itself or the spreadsheets generated by the Pauwels Model.




                                                8
           Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 9 of 25



         34.   Ultimately, Pauwels tried to ensure the continued confidentiality of the Pauwels

Model (and prevent its dissemination to third parties) by providing BNYM with separate,

abbreviated Excel spreadsheets that contained only small portions of the model. These abbreviated

spreadsheets, only shared with an investment sponsor on two occasions, contained the information

helpful to BNYM’s negotiations and could not be used to reverse-engineer the Pauwels Model.

                                            Deloitte

         35.   In late 2016, BNYM requested that Pauwels stop using the Pauwels Model to track

and monitor their existing energy sector investments. BNYM further informed Pauwels that they

were in the process of engaging an outside consulting firm to take over such monitoring

responsibilities. Several months later, in early 2017, BNYM notified Pauwels that Deloitte would

be taking over the monitoring work.

         36.   In March 2017, BNYM invited Pauwels to participate in a phone call with Deloitte

to share his expertise and experience regarding the monitoring of energy sector investments. In a

subsequent email to Reza Sarmasti, a Managing Director at BNYM and one of Pauwels’ main

points of contact, Pauwels declined to participate in the call and explained that he considered

Deloitte to be competition, that he had developed the Pauwels Model himself, and that he expected

Deloitte to do the same.

         37.   On March 10, 2017, Pauwels spoke with Sarmasti by phone. During the call,

Pauwels explicitly told Sarmasti: “I hope they [Deloitte] are not using my spreadsheets.” Sarmasti

falsely assured Pauwels that Deloitte had its own software and would not be using the Pauwels

Model.

         38.   Sarmasti, however, knew that what he had told Pauwels was false. Specifically,

Sarmasti knew that, unbeknownst to Pauwels, BNYM deliberately shared more than a hundred




                                                9
         Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 10 of 25



Pauwels Model spreadsheets with Deloitte, betraying not only Pauwels’ confidences but going

against his repeated instructions to never share the Pauwels Model with third parties.

       39.     Because of Sarmasti’s false assurances—and because he had no other way of

knowing that BNYM and Deloitte had stolen the Pauwels Model—Pauwels did not take any

further actions to prevent or remedy the theft of his work (e.g., demanding the return of all the

spreadsheets he generated and terminating his relationship with BNYM).

       40.     After BNYM stopped asking Pauwels to monitor their investments, the task

transferred to Amit Agarwal, a tax analyst and member of Deloitte Tax LLP’s Partnership

Solutions Group who was seconded to BNYM. Agarwal monitored BNYM’s energy sector

investments; though Pauwels was not aware of who took over the monitoring work. Notably,

Agarwal boasts in his LinkedIn profile about “[c]reating excel based model for Wind Credit, which

include financial analysis of the client wind portfolio, PTC and HLBV (Hypothetical Liquidation

at Book Value) calculation [sic].”

       41.     However, the model Agarwal refers to—and the model that Deloitte used in its

monitoring work for BNYM—is, in sum and substance, the Pauwels Model.                    This is no

coincidence. To monitor BNYM’s energy sector investments, Deloitte (through Agarwal, among

others) copied the Pauwels Model from the spreadsheets that BNYM shared and filled in new data

to fit their own specific purposes. All this, while BNYM adamantly assured Pauwels that they

would do no such thing.

                          Pauwels Confronts BNYM, BNYM Retaliates

       42.     Throughout 2017 and the beginning of 2018, Pauwels remained unaware of

BNYM’s betrayal and bad faith conduct. He continued to believe that Deloitte was using its own




                                                10
            Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 11 of 25



software, as Sarmasti had assured him, and that the Pauwels Model remained a secret from

Deloitte.

       43.      This all changed in April 2018, when a BNYM employee forwarded to him a

Deloitte monitoring spreadsheet and asked that he review some of the calculations and results

therein. Upon opening the file, it became clear to Pauwels that Deloitte’s model was copied from

the Pauwels Model. The structure, layout, design, row headings, column headings, sequencing of

the calculations, and the formulas themselves were virtually identical to the Pauwels Model. Thus,

Pauwels quickly realized that Deloitte was not using its own software, that the Pauwels Model had

not remained a secret from Deloitte, and that BNYM had betrayed his trust by giving Deloitte the

Pauwels Model. To put it bluntly: Pauwels realized soon after opening the received file that

Deloitte was using the Pauwels Model in its monitoring work for BNYM.

       44.      In early May 2018, Pauwels confronted both Sarmasti and Peterson about Deloitte’s

use of the Pauwels Model, expressed his disappointment and confusion over how this could have

happened, and demanded an explanation. No explanation was given.

       45.      Instead, in an early-May 2018 telephone call, Sarmasti noted that Pauwels was a

“small advisor,” that Sarmasti did not “take this shit” from even large advisors, and that BNYM

had been doing a favor for Pauwels by offering him the opportunity to review Deloitte’s copy of

the Pauwels Model. Ultimately, Sarmasti argued that BNYM could do whatever they wanted with

the Pauwels Model, adding that in reviewing the spreadsheets that Pauwels had explicitly never

let BNYM share with any third parties, Deloitte had found an alleged mistake in the Pauwels

Model. Sarmasti then terminated the conversation.




                                               11
          Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 12 of 25



         46.    Two weeks after his conversation with Sarmasti, BNYM terminated their

relationship with Pauwels, informing him that he should stop working on any current engagements

and that such work would be transferred to others.

                                   An Ongoing, Damaging Use

         47.    Deloitte continues to use the Pauwels Model in performing tracking work for

BNYM. Every month, it generates multiple tracking spreadsheets for BNYM’s energy sector

investments; the data for Deloitte’s monthly spreadsheets is generated using the stolen Pauwels

Model.

         48.    BNYM’s decision to terminate their relationship with Pauwels, meanwhile, has

deprived him of the potential income he would otherwise earn by using his proprietary Pauwels

Model to track and/or evaluate BNYM’s energy sector investments. Moreover, by giving the

Pauwels Model to Deloitte, BNYM has further damaged Pauwels by stealing his trade secret,

providing it to Pauwels’ competitor, and severely undercutting Pauwels’ ability to use the Pauwels

Model as his proprietary and unique tool for assessing energy sector investments, generally (e.g.,

for other clients).

         49.    Pauwels also believes that BNYM has shared his proprietary spreadsheets for

analyzing and monitoring complex LIHTC transactions (“LIHTC Model”) with third parties who

are his direct competitors. Pauwels developed this bespoke model when BNYM entered into a

large structured acquisition of LIHTC assets from an international bank in 2009. The LIHTC

Model shows all cash inflows (principally the cash flows resulting from the LIHTC assets) and

determines their distribution under a complex capital structure, which itself was determined to suit

a variety of tax objectives and scenarios. Like the Pauwels Model, the LIHTC Model reflected

and incorporated Pauwels’ experience and expertise in evaluating complex financial transactions.




                                                12
          Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 13 of 25



Also like the Pauwels Model, Pauwels had never permitted BNYM to share his LIHTC Model

with other banks or counterparties. Thus, once BNYM had terminated their relationship with

Pauwels, BNYM seized on the opportunity to share Pauwels’ proprietary LIHTC Model with his

competitors now that he was no longer in a position to know about or object to BNYM’s efforts to

disseminate his proprietary work. The investments for which Pauwels had used the LIHTC Model

while acting as an independent advisor to BNYM would have ended in mid-2018 but were instead

extended after BNYM terminated their relationship with Pauwels.

         50.   As a final indignity, BNYM has seen fit to avoid paying Pauwels’ invoices in full.

After terminating their relationship, BNYM refused to pay the full amount of Pauwels’ outstanding

invoices, instead demanding that he discount and/or otherwise disregard some of his time—BNYM

had not previously asked for such reductions. In October 2018, after Pauwels demanded payment

in full, BNYM did begin paying, but only to cover the discounted rates that BNYM had desired

(and that Pauwels never granted). To date, the full amount of Pauwels’ invoices remains unpaid.

                                FIRST CAUSE OF ACTION
                              Misappropriation of Trade Secrets
                                     (All Defendants)

         51.   The foregoing allegations are incorporated here as if fully set forth herein.

         52.   BNYM and Deloitte stole trade secrets from Pauwels—i.e., they stole the Pauwels

Model.

         53.   Pauwels possessed a trade secret and the course of dealing between BNYM and

Pauwels indicates that they were in a relationship of trust and confidence.

         54.   The Pauwels Model was a set of complex financial formulas, implemented in an

Excel spreadsheet, and constituted a unique and proprietary method of tax equity investment

analysis. Pauwels used the Pauwels Model to help obtain an advantage over competitors in that




                                                13
         Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 14 of 25



(i) it allowed him to effectively evaluate potential investment opportunities and (ii) no one else

had access to the model outside himself and BNYM. The model advantaged Pauwels.

       55.     The Pauwels Model was a trade secret:

               a.     Only Pauwels and BNYM personnel knew of the model (it was, of

                      necessity, implemented in evaluation spreadsheets used internally at

                      BNYM);

               b.     Pauwels is self-employed, so he was the only one who understood and knew

                      about the Pauwels Model outside BNYM;

               c.     Although Pauwels did not have an explicit contract with BNYM, he made

                      it clear throughout the course of his dealings that the Pauwels Model was to

                      remain secret—he refused every request to disclose the full Pauwels Model

                      to outside parties, and allowed the disclosure of a simplified version on only

                      two occasions;

               d.     The Pauwels Model is very effective in helping BNYM value and assess

                      investments, and was the basis for Pauwels’ collaboration with BNYM;

               e.     Pauwels developed the model on his own through months of effort and

                      analysis; and

               f.     As this is a proprietary set of formulas and incorporates Pauwels’ unique

                      insight into the alternative energy market, it would be extremely difficult to

                      duplicate the Pauwels Model.

       56.     The course of dealing between Pauwels and BNYM indicates that they were in a

relationship of trust and confidence. BNYM respected Pauwels’ decision, on multiple occasions,

not to share the Pauwels Model with third parties. To the extent third parties were privy to the




                                                14
         Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 15 of 25



result of the Pauwels Model, they would at most see abbreviated versions of the Pauwels Model

spreadsheets.

       57.      Despite this relationship and Pauwels’ explicit instructions to the contrary, BNYM

stole the Pauwels Model and gave it to Deloitte, one of Pauwels’ competitors.

       58.      Deloitte used the Pauwels Model without permission, copied it, and used it to act

as a direct substitute for Pauwels—with whom they were competing for BNYM’s business.

       59.      Deloitte was aware that Pauwels developed the Pauwels Model, and was placed on

notice of this by at least March 2017, when BNYM invited Pauwels to participate in a phone call

with Deloitte to share his expertise and experience regarding the monitoring of energy sector

investments.

       60.      As a result of Defendants’ actions, Pauwels has suffered and will continue to suffer

millions of dollars in damages in the form of lost earnings and a diminished ability to use his trade

secret (the Pauwels Model) to obtain an advantage in the market for analyzing and monitoring

energy sector investments (e.g., for BNYM and for other clients).

                             SECOND CAUSE OF ACTION
          Unfair Competition – Misappropriation of Labor, Skill, and Expenditure
                                    (All Defendants)

       61.      The foregoing allegations are incorporated here as if fully set forth herein.

       62.      Pauwels has a property interest in the Pauwels Model, which he developed through

significant labor, skill, and expenditure:

                a.     The Pauwels Model was a set of complex financial formulas, implemented

                       in an Excel spreadsheet, and constituted a unique and proprietary method of

                       tax equity investment analysis;




                                                 15
         Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 16 of 25



               b.     Pauwels developed the model on his own through months of effort and

                      analysis; and

               c.     As this is a proprietary set of formulas and incorporates Pauwels’ unique

                      insight into the alternative energy market, it would be extremely difficult to

                      duplicate the Pauwels Model.

       63.     The course of dealing between BNYM and Pauwels indicates that they were in a

relationship of trust and confidence, in which Pauwels provided confidential information about the

Pauwels Model to BNYM and insisted that they keep it confidential.

       64.     Deloitte was aware that Pauwels developed the Pauwels Model, and was placed on

notice of this by at least March 2017, when BNYM invited Pauwels to participate in a phone call

with Deloitte to share his expertise and experience regarding the monitoring of energy sector

investments.

       65.     BNYM and Deloitte misappropriated the Pauwels Model in bad faith. BNYM

provided the model to Deloitte, despite repeated proclamations to Pauwels that they would not do

so. BNYM provided the model to Deloitte so that Deloitte could provide the services that Pauwels

was already providing BNYM and so that BNYM would not have to pay for Deloitte to develop a

substitute for the Pauwels Model; BNYM also deceived Pauwels to prevent Pauwels from taking

any actions that would have mitigated the damage resulting from BNYM and Deloitte stealing his

Pauwels Model.

       66.     Deloitte accepted and used the Pauwels Model in order to acquire BNYM’s

business from Pauwels and to avoid having to develop their own model or models through their

own labor, skill, and expenditure.




                                                16
         Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 17 of 25



                               THIRD CAUSE OF ACTION
                        Breach of Confidence (United Kingdom Law)
                                     (All Defendants)
       67.     The foregoing allegations are incorporated here as if fully set forth herein.

       68.     Pauwels developed the Pauwels Model and performed most of his work on the

model while in the United Kingdom.

       69.     BNYM and Deloitte breached Pauwels’ confidence by providing (and accepting)

confidential information belonging to Pauwels—i.e., the Pauwels Model.

       70.     The Pauwels Model is of limited public availability because only Pauwels and

BNYM personnel knew of the model. Pauwels was the only one who understood and knew about

the Pauwels Model outside of BNYM.

       71.     The Pauwels Model is capable of clear definition with clear limits—it consists of

the proprietary calculations and financial formulas, implemented in an Excel spreadsheet, that

Pauwels developed to evaluate, analyze, and monitor energy investments.

       72.     Pauwels and BNYM had a consultant-client relationship.

       73.     Pauwels provided BNYM with explicit instructions not to share the Pauwels Model.

       74.     Despite this relationship and Pauwels’ explicit instructions to the contrary, BNYM

stole the Pauwels Model and gave it to Deloitte, one of Pauwels’ competitors.

       75.     Deloitte was aware that Pauwels developed the Pauwels Model, and was placed on

notice of this by at least March 2017, when BNYM invited Pauwels to participate in a phone call

with Deloitte to share his expertise and experience regarding the monitoring of energy sector

investments.

       76.     Deloitte used the Pauwels Model without permission, copied it, and used it to act

as a direct substitute for Pauwels—with whom they were competing for BNYM’s business.




                                                17
         Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 18 of 25



       77.     As a result of Defendants’ actions, Pauwels has suffered and will continue to suffer

millions of dollars in damages in the form of lost earnings and a diminished ability to use his

confidential information (the Pauwels Model) to obtain an advantage in the market for analyzing

and monitoring energy sector investments (e.g., for both BNYM and for other clients).

                                FOURTH CAUSE OF ACTION
                                         Fraud
                                        (BNYM)
       78.     The foregoing allegations are incorporated here as if fully set forth herein.

       79.     Sarmasti, on behalf of BNYM (both BNY Mellon and the Bank), told Pauwels that

Deloitte would not be using the Pauwels Model to monitor BNYM’s energy sector investments.

       80.     This was a false and misleading representation.

       81.     Given Sarmasti’s role at BNYM and his experience with Pauwels and Deloitte,

Sarmasti knew that, contrary to his representation, BNYM had provided (or shortly intended to

provide) Deloitte with the Pauwels Model spreadsheets and that Deloitte had copied or would

shortly copy the Pauwels Model.

       82.     Pauwels did not know and could not reasonably know that Sarmasti was misleading

him.

       83.     Deloitte’s use (or, rather, non-use) of the Pauwels Model was an important, material

fact for Pauwels.

       84.     In reasonable reliance on Sarmasti’s material misrepresentation, Pauwels refrained

from taking any action that would have mitigated the damage resulting from BNYM and Deloitte

stealing his Pauwels Model, including terminating his relationship with BNYM and/or demanding

the return of all spreadsheets and materials generated using the Pauwels Model.

       85.     As a result of his reasonable reliance, Pauwels has been damaged.




                                                18
          Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 19 of 25



                                     FIFTH CAUSE OF ACTION
                                     Negligent Misrepresentation
                                               (BNYM)
         86.   The foregoing allegations are incorporated here as if fully set forth herein.

         87.   The course of dealing between Pauwels and BNYM indicates that they were in a

relationship imposing a duty on BNYM—and, by extension, their respective agents and

employees, including Sarmasti—to impart correct information to Pauwels.

         88.   While Pauwels was not an employee (he was an independent advisor), his position

and dealings with BNYM made it critical for BNYM to provide Pauwels with timely, accurate,

and correct information (including to help him in applying the Pauwels Model to potential or

existing investments). Pauwels’ repeated, express instructions to BNYM to keep the Pauwels

Model confidential likewise required BNYM to provide Pauwels with truthful information

regarding what BNYM did with any spreadsheets generated by Pauwels using his model.

         89.   Sarmasti, on behalf of BNYM (both BNY Mellon and the Bank), told Pauwels that

Deloitte would not be using the Pauwels Model to monitor BNYM’s energy sector investments.

         90.   This was an incorrect, false, and misleading representation which, given Sarmasti’s

role at BNYM and his experience with Pauwels and Deloitte, Sarmasti should have known was

false.

         91.   Pauwels did not know and could not reasonably know that Sarmasti’s statement to

him was false and incorrect.

         92.   In reasonable reliance on Sarmasti’s misrepresentation, Pauwels refrained from

taking any action that would have mitigated the damage resulting from BNYM and Deloitte

stealing his Pauwels Model, including terminating his relationship with BNYM and/or demanding

the return of all spreadsheets and materials generated using the Pauwels Model.

         93.   As a result of his reasonable reliance, Pauwels has been damaged.


                                                19
            Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 20 of 25



                                      SIXTH CAUSE OF ACTION
                                          Unjust Enrichment
                                              (BNYM)
       94.      The foregoing allegations are incorporated here as if fully set forth herein.

       95.      By concealing crucial information from Pauwels—i.e., that BNYM planned to

share or had already shared the Pauwels Model with Deloitte despite Pauwels’ express wishes and

direction never to do so—BNYM enriched themselves by continuing to benefit from the Pauwels

Model long after (a) BNYM told Pauwels to stop monitoring their investments and (b) BNYM

terminated their relationship with Pauwels. All while no longer having to pay for Pauwels’

services.

       96.      Because Pauwels (a) had his model taken from him against his instructions and

wishes, (b) was deceived by BNYM as to their plans to share the Pauwels Model with Deloitte,

and (c) was ultimately terminated after BNYM took what they wanted from Pauwels (i.e., his

model) surreptitiously, BNYM was enriched at Pauwels’ expense.

       97.      Given that BNYM accomplished the foregoing by deceiving Pauwels, equity and

good conscience cannot permit BNYM to retain their ill-gotten gains.

                                    SEVENTH CAUSE OF ACTION
                                         Unjust Enrichment
                                             (BNYM)
       98.      The foregoing allegations are incorporated here as if fully set forth herein.

       99.      By failing to pay Pauwels in full for the work that he performed for BNYM in the

final months of their relationship with him, BNYM were able to enrich themselves at Pauwels’

expense.

       100.     Specifically, despite express demands for a full payment, BNYM paid lower rates

(based on a discount that BNYM themselves decided to impose) for Pauwels’ valuable work,

benefiting BNYM, denying Pauwels the full value of his work, and adding insult to injury.


                                                 20
           Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 21 of 25



       101.    Pauwels deserves to be paid for the full value of his work, and equity and good

conscience cannot permit BNYM to retain their ill-gotten gains.

                               EIGHTH CAUSE OF ACTION
                              Misappropriation of Trade Secrets
                                         (BNYM)

       102.    The foregoing allegations are incorporated here as if fully set forth herein.

       103.    BNYM stole trade secrets from Pauwels—i.e., they stole Pauwels’ LIHTC Model.

       104.    Pauwels possessed a trade secret and the course of dealing between BNYM and

Pauwels indicates that they were in a relationship of trust and confidence.

       105.    Pauwels’ LIHTC Model was a set of complex financial formulas, implemented in

an Excel spreadsheet, and constituted a unique and proprietary method of complex LIHTC

investment analysis. Pauwels used the LIHTC Model to help obtain an advantage over competitors

in that (i) it allowed him to effectively evaluate potential LIHTC investment opportunities and (ii)

no one else had access to the LIHTC Model outside himself and BNYM. The model advantaged

Pauwels.

       106.    The LIHTC Model was a trade secret:

               a.      Only Pauwels and BNYM personnel knew of the model (it was, of

                       necessity, implemented in evaluation spreadsheets used internally at

                       BNYM);

               b.      Pauwels is self-employed, so he was the only one who understood and knew

                       about the LIHTC Model outside BNYM;

               c.      Although Pauwels did not have an explicit contract with BNYM, he made

                       it clear throughout the course of his dealings that the LIHTC Model was to

                       remain secret;




                                                21
         Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 22 of 25



               d.      The LIHTC Model is very effective in helping BNYM evaluate and monitor

                       complex LIHTC investments;

               e.      Pauwels developed the model on his own through months of effort and

                       analysis; and

               f.      As this is a proprietary set of formulas and incorporates Pauwels’ unique

                       insight into complex LIHTC transactions, it would be extremely difficult to

                       duplicate the LIHTC Model.

       107.    The course of dealing between Pauwels and BNYM indicates that they were in a

relationship of trust and confidence. BNYM respected Pauwels’ wish not to share the LIHTC

Model with third parties.

       108.    Despite this relationship and Pauwels’ explicit instructions to the contrary, BNYM

stole the LIHTC Model and gave it to a third party.

       109.    As a result of BNYM’s actions, Pauwels has suffered and will continue to suffer

millions of dollars in damages in the form of lost earnings and a diminished ability to use his trade

secret (the LIHTC Model) to obtain an advantage in the market for analyzing and monitoring

complex LIHTC transactions (e.g., for both BNYM and for other clients).

                              NINTH CAUSE OF ACTION
          Unfair Competition – Misappropriation of Labor, Skill, and Expenditure
                                       (BNYM)

       110.    The foregoing allegations are incorporated here as if fully set forth herein.

       111.    Pauwels has a property interest in the LIHTC Model, which he developed through

significant labor, skill, and expenditure:




                                                 22
         Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 23 of 25



               a.     The LIHTC Model was a set of complex financial formulas, implemented

                      in an Excel spreadsheet, and constituted a unique and proprietary method of

                      analyzing and monitoring complex LIHTC transactions;

               b.     Pauwels developed the model on his own through months of effort and

                      analysis; and

               c.     As this is a proprietary set of formulas and incorporates Pauwels’ unique

                      insight into complex LIHTC transactions, it would be extremely difficult to

                      duplicate the LIHTC Model.

       112.    The course of dealing between BNYM and Pauwels indicates that they were in a

relationship of trust and confidence, in which Pauwels provided confidential information about the

LIHTC Model to BNYM and insisted that they keep it confidential.

       113.    BNYM misappropriated the LIHTC Model in bad faith. BNYM provided the

model to a third party despite knowing that Pauwels considered his LIHTC models to be

confidential and had not allowed BNYM to share the model with third parties. BNYM provided

the model to a third party so BNYM would not incur the substantial cost of the third party

developing its own model from scratch.

                               TENTH CAUSE OF ACTION
                        Breach of Confidence (United Kingdom Law)
                                         (BNYM)
       114.    The foregoing allegations are incorporated here as if fully set forth herein.

       115.    Pauwels developed the LIHTC Model and performed most of his work on the model

while in the United Kingdom.

       116.    BNYM breached Pauwels’ confidence by using and providing confidential

information belonging to Pauwels to a third party—i.e., the LIHTC Model.




                                                23
         Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 24 of 25



       117.    The LIHTC Model is of limited public availability because only Pauwels and

BNYM personnel knew of the model. Pauwels was the only one who understood and knew about

the LIHTC Model outside of BNYM.

       118.    The LIHTC Model is capable of clear definition with clear limits—it consists of

the proprietary calculations and financial formulas, implemented in an Excel spreadsheet, that

Pauwels developed to evaluate, analyze, and monitor complex LIHTC transactions.

       119.    Pauwels and BNYM had a consultant-client relationship.

       120.    Pauwels provided BNYM with explicit instructions not to share the LIHTC Model.

       121.    Despite this relationship and Pauwels’ explicit instructions to the contrary, BNYM

stole the LIHTC Model and gave it to a third party.

       122.    As a result of Defendants’ actions, Pauwels has suffered and will continue to

suffer millions of dollars in damages in the form of lost earnings and a diminished ability to use

his confidential information (the LIHTC Model) to obtain an advantage in the market for

analyzing complex LIHTC sector investments (e.g., for BNYM and for other clients).

                                     PRAYER FOR RELIEF

       WHEREFORE, as redress for the foregoing legal violations, Pauwels respectfully

requests that this Court, either cumulatively or in the alternative:

       1.      Award Pauwels damages, including compensatory damages, damages in quantum

meruit, and punitive damages, for Defendants’ misappropriation of trade secrets (the Pauwels

Model), misappropriation of labor, skills, and expenditures, breach of confidence, termination of

the BNYM-Pauwels relationship, and BNYM’s failure to fully pay Pauwels’ invoices;




                                                  24
Case 1:19-cv-02313-RA Document 36 Filed 05/28/19 Page 25 of 25
